2:20-cv-04235-DCN       Date Filed 04/22/21      Entry Number 17         Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    PAUL EDWARD MASHNI; KIAWAH RIVER )
    FARMS, LLC; and KRF XSL, LLC;           )
                                            )
                           Plaintiffs,      )
                                            )                 No. 2:20-cv-4235-DCN
                    vs.                     )
                                            )                       ORDER
    U.S. ARMY CORPS OF ENGINEERS and        )
    LT. COLONEL RACHEL HONDERD, in her )
    official capacity as District Engineer, )
                                            )
                           Defendants.      )
    _______________________________________)

           The following matter is before the court on defendants U.S. Army Corps of

    Engineers (“the Corps”) and Lt. Colonel Rachel Honderd’s (collectively, “defendants”)

    motion to dismiss, ECF No. 6. For the reasons set forth below, the court grants the

    motion and dismisses the action.

                                       I. BACKGROUND

           Before reciting the facts of the case, the court outlines the relevant statutory and

    regulatory landscape to set the backdrop necessary for understanding this dispute. The

    story begins with the Clean Water Act (“CWA”). The CWA establishes a comprehensive

    statutory scheme designed to “restore and maintain the chemical, physical, and biological

    integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). To that end, the CWA prohibits

    the discharge of any pollutant, including dredged or fill material, into navigable waters,

    unless the discharges are made pursuant to statutorily authorized permits. 33 U.S.C.

    § 1311(a) (emphasis added). The term “navigable waters” encompasses “the waters of

    the United States” (or “WOTUS”), a phrase that the regulations define to include both



                                                 1
2:20-cv-04235-DCN       Date Filed 04/22/21      Entry Number 17        Page 2 of 18




    traditionally navigable waters—like lakes and ponds—and some waters that are not

    practically navigable—like certain wetlands. 33 U.S.C. § 1362(7); see also 33 C.F.R.

    § 328.3(a). The contours of the phrase “waters of the United States” and the extent of its

    constitutionality authorized reach have, to put it mildly, been the source of much

    confusion and controversy. See Rapanos v. United States, 547 U.S. 715 (2006) (plurality

    opinion); see also Sackett v. E.P.A., 566 U.S. 120, 132 (2012) (“The reach of the Clean

    Water Act is notoriously unclear.”). Current jurisprudence reveals that the CWA’s

    constitutional grasp extends to waters falling somewhere between “transitory puddles or

    ephemeral flows of water” on the shallow end, Rapanos, 547 U.S. at 733, and

    “traditionally navigable waters” on the deep end, Solid Waste Agency of N. Cook Cty. v.

    U.S. Army Corps of Engineers, 531 U.S. 159, 190 (2001) (J. Stevens, dissenting). That

    constitution-based confusion has only been compounded by differing regulations

    promulgated by changing administrations. Suffice it to say, a landowner, even if well-

    versed in cannons of statutory interpretation and armed with a legion of constitutional

    law professors, would have a difficult time discerning whether water on his or her

    property is subject to federal regulation under the CWA.

           Recognizing that “it is often difficult to determine whether a particular piece of

    property contains waters of the United States,” U.S. Army Corps of Engineers v. Hawkes

    Co., 136 S. Ct. 1807, 1812 (2016), the regulations authorize the Corps to issue

    landowners “jurisdictional determinations” (“JDs”), which the regulations define as

    “written Corps determination[s] that a wetland and/or waterbody is subject to regulatory

    jurisdiction under . . . the Clean Water Act,” 33 C.F.R. § 331.2. As the Supreme Court

    has explained, JDs “come in two varieties: ‘preliminary’ and ‘approved.’” Hawkes Co.,



                                                 2
2:20-cv-04235-DCN       Date Filed 04/22/21       Entry Number 17      Page 3 of 18




    136 S. Ct. at 1812. “While preliminary JDs merely advise a property owner ‘that

    there may be waters of the United States on a parcel,’ approved JDs definitively ‘stat[e]

    the presence or absence’ of such waters.” Id. (quoting 33 C.F.R. § 331.2). Once issued,

    an approved JD is binding for five years on the Corps and constitutes a “final agency

    action” for the purposes of the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701,

    et seq. Id. (citing 33 C.F.R. § 320.1(a)(6)). A preliminary JD, on the other hand, is

    neither binding nor final. Id.

           In 2016, the Corps issued Regulatory Guidance Letter No. 16-10 (the “2016

    RGL”) to “provide guidance to the field and the regulated public on when it may be

    appropriate to issue an [approved] JD as opposed to a [preliminary] JD, or when it may

    be appropriate not to prepare any JD whatsoever.” ECF No. 1-2 at 7. The letter explains:

           The regulations implementing the CWA and [the Rivers and Harbors Act]
           introduced the concept of JDs when they “ . . . authorized its district
           engineers to issue formal determinations of the applicability of the [CWA]
           to . . . tracts of land.” 33 C.F.R. 320.1 (a)(6). The use of such
           determinations was not addressed by either statute, and the regulations
           make their use discretionary and do not create a right to a JD. The
           regulations authorize their use as a service to the public, and the Corps has
           developed a practice of providing JDs when requested, and in appropriate
           circumstances.

    Id. at 8 (emphasis added) (ellipses in original).

           With the stage set, the court turns to the facts. Plaintiff Paul Edward Mashni

    (“Mashni”) owns several multi-acre parcels of land on Johns Island, South Carolina, near

    the Stono and Kiawah Rivers. The parties refer to the parcels relevant to this action as

    the “Legareville Site.” Plaintiffs Kiawah River Farms, LLC and KRF XSL, LLC

    (together with Mashni, “plaintiffs”) are entities owned and operated by Mashni that co-

    own the Legareville Site along with him. According to plaintiffs, Mashni uses the



                                                  3
2:20-cv-04235-DCN       Date Filed 04/22/21       Entry Number 17        Page 4 of 18




    Legareville Site as a farm for his horses. In 2017, the Corps sent Mashni a letter stating

    its preliminary view that his properties house “waters of the United States” subject to

    CWA jurisdiction. On June 22, 2018, plaintiff KRF XSL, LLC, joined by two of

    Mashni’s other owned entities, sought judicial review of the Corps’ letter in this court.

    Finish Line Foundation v. U.S. Army Corps of Engineers, No. 2:18-cv-1727-DCN. On

    October 18, 2018, the court granted the Corps’ motion to dismiss, finding that the

    plaintiffs there failed to state a viable claim under the APA because the Corps’ letter did

    not constitute a “final agency action.” Id., ECF No. 17. On August 17, 2018, as a result

    of the Corps’ referral of its CWA investigation to the U.S. Attorney’s Office, the United

    States filed a CWA enforcement action against Mashni and eight of his affiliated

    companies, including Kiawah River Farms, LLC and KRF XSL, LLC, United States v.

    Mashni, No. 2:18-cv-2288-DCN (the “Enforcement Action”).

           Plaintiffs claim that they still face uncertainty as to whether certain water on the

    Legareville Site falls under the umbrella of “waters of the United States,” such that it is

    subject to CWA regulation. Plaintiffs note that they are “particularly concerned about the

    potential scope of CWA jurisdiction because of” the pending Enforcement Action against

    them. ECF No. 7 at 9. On September 14, 2020, a consultant working for plaintiffs sent a

    letter to the Corps requesting an approved JD for the Legareville Site. Hearing nothing

    after three weeks, plaintiffs’ consultant inquired about the status of his request on

    October 6, 2020 and provided the Corps with his own expert report, which he prepared in

    conjunction with the Enforcement Action. On October 13, 2020, the Corps responded,

    informing the consultant that he needed to fill out a formal JD request form and providing

    him with a copy of the 2016 RGL. ECF No. 1-2. Plaintiffs’ consultant submitted his



                                                  4
2:20-cv-04235-DCN       Date Filed 04/22/21      Entry Number 17        Page 5 of 18




    formal JD application with the Corps on October 16, 2020. On October 27, 2020, the

    Corps deferred action on the application via letter. ECF No. 1-4. The Corps explained:

            As you know, fourteen of the fifteen parcels listed in your JD form, and
            comprising the “Kiawah River Farms Property,” are associated with an
            active [CWA] enforcement matter in the U.S. District Court for the District
            of South Carolina, United States v. Mashni et al., Civil Case No. 2:18-cv-
            02288-DCN. It is my understanding that you have been identified, and
            continue to serve, as Defendants’ expert in the litigation, and, furthermore,
            that you have submitted the JD form on behalf of Kiawah River Farms, LLC
            and KRF XSL, LLC, both of whom are Defendants in the above referenced
            CWA enforcement matter.

            [. . . ]

            After a preliminary review of your JD form on behalf of [plaintiffs],
            including its scope, the Corps believes it would be inappropriate under the
            circumstances of this case to issue an [approved] JD to [plaintiffs] at this
            time.

            [...]

            Deferring action on your request is also consistent with the [Corps’] need
            to prioritize its resources. It would not be an efficient use of the [Corps’]
            resources to process your request at this time, when the JD form indicates
            that there are no immediate plans to conduct activities requiring a permit.

    Id. at 1–2.

            Plaintiffs now challenge the Corps’ decision declining to issue an approved JD at

    this time. On December 7, 2020, plaintiffs filed this action seeking judicial review and

    injunctive relief pursuant to the APA and alternatively seeking a writ of mandamus

    pursuant to the All Writs Act, 28 U.S.C. § 1651. ECF No. 1, Compl. Specifically,

    plaintiffs bring four claims: (1) “Violation of APA – Arbitrary and Capricious Denial of

    Approved JD,” (2) “Violation of APA – Unreasonable Delay in Processing Request for

    Approved JD,” (3) “Violation of the APA – Unlawful Withholding of Agency Action,”

    and (4) “Mandamus.” Id. Defendants filed a motion to dismiss on February 12, 2021.



                                                 5
2:20-cv-04235-DCN        Date Filed 04/22/21       Entry Number 17        Page 6 of 18




    ECF No. 6. Plaintiffs responded in opposition on February 26, 2021, ECF No. 7, and

    defendants replied on March 10, 2021, ECF No. 11. The court held a hearing on the

    matter on April 15, 2021. As such, the motion is ripe for review.

                                          II. STANDARD

           A. Motion to Dismiss under 12(b)(1)

           Fed. R. Civ. P. 12(b)(1) authorizes a defendant to challenge the court’s subject

    matter jurisdiction in one of two ways: he may contend that the complaint fails to allege

    facts upon which subject matter jurisdiction can rest or that the jurisdictional allegations

    in the complaint are untrue. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). When

    the defendant levies a facial challenge to subject matter jurisdiction, “the plaintiff, in

    effect, is afforded the same procedural protection as he would receive under a Rule

    12(b)(6) consideration.” Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009)

    (quoting Adams, 697 F.2d at 1219). Accordingly, the court must take the facts alleged in

    the complaint as true, “and the motion must be denied if the complaint alleges sufficient

    facts to invoke subject matter jurisdiction.” Id. Ultimately, the plaintiff bears the burden

    of establishing federal subject matter jurisdiction when challenged by a motion under

    12(b)(1). Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999).

           B. Motion to Dismiss under 12(b)(6)

           Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss for

    “failure to state a claim upon which relief can be granted.” When considering a Rule

    12(b)(6) motion to dismiss, the court must accept the plaintiff’s factual allegations as true

    and draw all reasonable inferences in the plaintiff’s favor. E.I. du Pont de Nemours &

    Co. v. Kolon Indus., 637 F.3d 435, 440 (4th Cir. 2011). But “the tenet that a court must



                                                   6
2:20-cv-04235-DCN        Date Filed 04/22/21       Entry Number 17         Page 7 of 18




    accept as true all of the allegations contained in a complaint is inapplicable to legal

    conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). On a motion to dismiss, the

    court’s task is limited to determining whether the complaint states a “plausible claim for

    relief.” Id. at 679. Although Rule 8(a)(2) requires only a “short and plain statement of

    the claim showing that the pleader is entitled to relief,” “a formulaic recitation of the

    elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

    555 (2007). Instead, the “complaint must contain sufficient factual matter, accepted as

    true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

    (quoting Twombly, 550 U.S. at 570).

                                         III. DISCUSSION

            Defendants seek dismissal on all four of plaintiffs’ claims. With respect to

    plaintiffs’ first claim, which seeks judicial review of the Corps’ decision, defendants

    argue that the decision does not constitute a “final agency action” cognizable on review

    under the APA. With respect to plaintiffs’ second and third claims, which seek to compel

    the Corps to issue a JD, defendants argue that the issuance of a JD is a discretionary act

    and thus cannot be compelled under the APA. Finally, with respect to plaintiffs’ final

    claim seeking a writ of mandamus, defendants contend that a writ cannot issue in the

    absence of a clear legal duty and an indisputable right. The court addresses each cause of

    action and corresponding ground for dismissal in turn, agreeing with defendants across

    the board and therefore granting the motion to dismiss in full.

            A. Count 1 – Final Agency Action

            Plaintiffs’ first cause of action seeks judicial review of the Corps’ decision not to

    issue an approved JD, alleging that the deferral constitutes an “arbitrary and capricious”



                                                   7
2:20-cv-04235-DCN       Date Filed 04/22/21       Entry Number 17         Page 8 of 18




    agency decision. Compl. ¶ 92. In their motion to dismiss, defendants argue that the

    Corps’ decision is not subject to judicial review under the APA because it is not a “final

    agency action.” The court agrees with defendants.

           The APA authorizes judicial review of “final agency action[s] for which there is

    no other adequate remedy[.]” 5 U.S.C. § 704. A district court must set aside an agency

    decision that is “arbitrary, capricious, an abuse of discretion, or otherwise not in

    accordance with law.” Id. at § 706(2)(A). The Supreme Court has established two

    conditions that an agency action must satisfy to be considered “final.” “First, the action

    must mark the consummation of the agency’s decisionmaking process—it must not be of

    a merely tentative or interlocutory nature.” Bennett v. Spear, 520 U.S. 154, 178 (1997)

    (internal citations and quotation marks omitted). With respect to this first requirement,

    courts have advised that “[c]onsummation of a process does not occur where the process

    allows for additional events that can alter preliminary decisions.” Versata Dev. Corp. v.

    Rea, 959 F. Supp. 2d 912, 924 (E.D. Va. 2013), aff’d sub nom. Versata Dev. Grp., Inc. v.

    Lee, 793 F.3d 1352 (Fed. Cir. 2015). “[S]econd, the action must be one by which rights

    or obligations have been determined or from which legal consequences will flow.”

    Bennett, 520 U.S. at 178. In determining whether an agency action satisfies this

    condition, the court should consider “whether the action had a direct impact on the day-

    to-day business of” the plaintiff. Nat. Res. Def. Council, Inc. v. U.S. E.P.A., 16 F.3d

    1395, 1407 (4th Cir. 1993). Put differently, for a decision to constitute a final agency

    decision, it “must have a direct and immediate effect on the party’s legal rights.”

    Versata, 959 F. Supp. 2d at 924 (quoting Wollman v. Geren, 603 F. Supp. 2d 879, 884

    (E.D. Va. 2009)).



                                                  8
2:20-cv-04235-DCN       Date Filed 04/22/21       Entry Number 17        Page 9 of 18




           The Supreme Court has explained the good sense of limiting judicial review under

    the APA to only those agency actions that are final: “its basic rationale is to prevent the

    courts, through avoidance of premature adjudication, from entangling themselves in

    abstract disagreements over administrative policies, and also to protect the agencies from

    judicial interference until an administrative decision has been formalized and its effects

    felt in a concrete way by the challenging parties.” Abbott Lab’ys v. Gardner, 387 U.S.

    136, 148–49 (1967), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99

    (1977). Premature court intervention into agency affairs would serve only to “interfere[]

    with the proper functioning of the agency and [] burden [] the courts.” F.T.C. v. Standard

    Oil Co. of California, 449 U.S. 232, 242 (1980).

           The Corps’ decision declining to issue an approved JD fails on both prongs of the

    finality test. First, the Corps’ decision clearly does not “mark the consummation of the

    agency’s decisionmaking process.” Bennett, 520 U.S. at 178. As the Corps’ deferral

    letter makes clear, the Corps is “deferring action on” plaintiffs’ request for an approved

    JD until the Enforcement Action is resolved. ECF No. 1-4 at 2. It is clear that the

    decision is just that—a deferral, not a conclusion. It does not represent the end of the

    administrative process because it “allows for additional events that can alter” the

    preliminary decision. Versata, 959 F. Supp. 2d at 924. The regulations make clear that

    an approved JD is a “final agency action” under the APA and that a preliminary JD is not.

    33 C.F.R. § 320.1(a)(6). Here, plaintiffs are even a step removed from the issuance of a

    preliminary JD because the Corps has not issued any JD at all. After the resolution of the

    Enforcement Action, the Corps may resolve to take action on the request and issue an




                                                  9
2:20-cv-04235-DCN        Date Filed 04/22/21       Entry Number 17        Page 10 of 18




     approved JD. But until it does so, the Corps has not consummated the agency process by

     rendering a final decision.

            Even more evident, the Corps’ decision to defer plaintiffs’ request is not an action

     “by which rights or obligations have been determined or from which legal consequences

     will flow.” Bennett, 520 U.S. at 178. Plaintiffs’ request for an approved JD is not a

     request to obtain rights; it is a request for a determination of rights. As the court

     discusses in greater depth below, there is no statutory or regulatory right to have one’s

     rights determined under the CWA. Fundamentally, then, the Corps’ deferral of plaintiffs’

     request does not constitute a determination of rights but a decision deferring a

     determination of rights. As such, the decision itself carries with it neither rights nor legal

     consequences. In other words, plaintiffs’ rights prior to the deferral remained unchanged

     when the Corps issued its deferral, meaning that it had no “direct and immediate effect on

     [their] legal rights.” Versata, 959 F. Supp. 2d at 924. As one court has stated, “In the

     clear absence of an approved JD, plaintiffs cannot claim judicial review of a final agency

     action under the APA.” Rauseo v. Army Corps of Engineers, 368 F. Supp. 3d 202, 208

     (D. Mass. 2019).

            Opposing dismissal on this front, plaintiffs advance two arguments. First, they

     contend that approved JDs are final agency actions subject to judicial review under the

     APA. Of course, plaintiffs are correct. The regulations clearly provide, and the Supreme

     Court has confirmed, that approved JDs “constitute a Corps final agency action.” 33

     C.F.R. § 320.1(a)(6); Hawkes Co., 136 S. Ct. at 1812. The apparent problem with




                                                   10
2:20-cv-04235-DCN       Date Filed 04/22/21       Entry Number 17        Page 11 of 18




     plaintiffs’ argument is that the Corps has issued no approved JD here.1 Instead, plaintiffs

     seek review of the Corps’ decision to defer issuing a JD. As the court discussed above,

     that decision lacks the finality necessary for APA review.2 Second, plaintiffs argue that

     the Corps’ deferral is akin to a final agency action as a “de facto” denial and is thus

     cognizable upon judicial review under § 706(2)(A). ECF No. 7 at 16. Specifically,

     plaintiffs contend that “an agency cannot preclude judicial review by casting its decision

     in the form of inaction rather than in the form of an order denying relief.” ECF No. 7 at

     17 (citing Env’t Def. Fund, Inc. v. Hardin, 428 F.2d 1093, 1099 (D.C. Cir. 1970)). But

     nothing authorizes the court to conduct judicial review in the absence of an agency

     decision. As the D.C. Circuit explained in Hardin, the remedy for administrative inaction

     is for the court to compel administrative action under § 706(1), not conduct a review of

     the non-decision under § 706(2)(A).3 428 F.2d 1099 n.29 (“The [APA] requires every

     agency ‘within a reasonable time to proceed to conclude any matter presented to it,’ 5

     U.S.C. § 555(b), and provides that the reviewing court shall ‘compel agency action

     unlawfully withheld or unreasonably delayed.’ 5 U.S.C. § 706(1).”) (internal alterations

     omitted). Here, plaintiffs seek to remedy inaction with judicial review, a path for which




            1
               Plaintiffs’ accompanying citation to Deerfield Plantation Phase II-B Prop.
     Owners Ass’n, Inc. v. U.S. Army Corps of Engineers is likewise inapposite. 801 F.
     Supp. 2d 446, 459 (D.S.C. 2011), aff’d sub nom. 501 F. App’x 268 (4th Cir. 2012).
     There, the plaintiff sought review of an approved JD issued by the Corps. Glaringly
     absent from plaintiffs’ argument here is the Corps’ issuance of a JD.
             2
               Plaintiffs also contend that whether the Corps’ decision constitutes a final
     agency decision is “a factual issue,” making summary judgment inappropriate. Not so.
     The determination of whether an agency decision constitutes a “final agency action” is
     clearly a question of law within the sole purview of the court. See Bennett, 520 U.S. at
     178.
             3
               Logically, of course, the court cannot review an agency action to determine
     whether it is arbitrary or capricious when there has been no agency action.
                                                  11
2:20-cv-04235-DCN        Date Filed 04/22/21       Entry Number 17        Page 12 of 18




     the law does not provide. Accordingly, plaintiffs’ argument is more in line with their

     second and third causes of action, which seek to compel the Corps to issue a JD under

     § 706(1). Thus, the court addresses it below.4 Because the Corps’ decision to defer

     issuing an approved JD does not constitute a final agency decision cognizable upon

     judicial review, the court grants the motion to dismiss plaintiffs’ first cause of action.

            B. Counts 2 and 3 – Legally Required Action

            Plaintiffs’ second and third causes of action assert that the Corps has

     unreasonably delayed and unlawfully withheld the requested JD, asking the court to

     compel the Corps to issue one. Defendants contend that these claims must be dismissed

     “because Plaintiffs seek to compel a purely discretionary action by the Corps that is

     outside the scope of judicial review under 5 U.S.C. § 706(1).” ECF No. 6 at 15–16. In

     response, plaintiffs argue that the Corps “has a nondiscretionary duty” to issue JDs upon

     request. Again, the court agrees with defendants.

            The APA authorizes a reviewing court to “compel agency action unlawfully

     withheld or unreasonably delayed.” 5 U.S.C. § 706(1). The Supreme Court has made

     clear that “the only agency action that can be compelled under the APA is action

     legally required.” Norton v. S. Utah Wilderness All., 542 U.S. 55, 63 (2004) (emphasis

     in original). “Thus, a claim under § 706(1) can proceed only where a plaintiff asserts that

     an agency failed to take a discrete agency action that it is required to take.” Id. at 64



            4
               In support of this argument, plaintiffs also rely on a case from this court: Long
     Pt. Cooper Inv. Grp. LLC v. Town of Mount Pleasant, 2019 WL 1517114, at *2 (D.S.C.
     Apr. 8, 2019). But that case has nothing to do with the APA or final agency decisions.
     Instead, the court there considered whether a town’s denial of certain petitions for land
     use satisfied certain local town ordinances under the plaintiffs’ declaratory judgment
     claim. Id. at *4. In other words, Long Pt. provides plaintiffs no support for their
     inventive theory.
                                                   12
2:20-cv-04235-DCN       Date Filed 04/22/21       Entry Number 17        Page 13 of 18




     (emphasis in original). The Fourth Circuit recently confirmed that “where an agency

     is not required to do something, we cannot compel the agency to act—let alone to act

     faster.” Gonzalez v. Cuccinelli, 985 F.3d 357, 366 (4th Cir. 2021) (citing Norton, 542

     U.S. at 63) (emphasis in original).

            Here, there exists no law or regulation that imposes upon the Corps a duty to issue

     a JD upon a party’s request. The CWA is silent on the issue of JDs. And the regulations

     promulgated thereunder “authorize” the Corps to issue JDs but nowhere require it to do

     so. See 33 C.F.R. §§ 320.1(a)(6) (“The Corps has authorized its district engineers to

     issue formal determinations concerning the applicability of the Clean Water Act . . . .”).

     In fact, regulatory guidance explicitly provides that the Corps’ decision to issue a JD is

     discretionary. The 2016 RGL states that “[t]he Corps has long provided JDs as a public

     service” and specifically notes that the Corps “does not limit the discretion afforded a

     district engineer by the regulations to ultimately determine, consistent with the guidance

     below, how to respond to a request for a JD.” ECF No. 1-2 at 7. The letter continues:

            The regulations implementing the CWA and [the Rivers and Harbors Act]
            introduced the concept of JDs when they “ . . . authorized its district
            engineers to issue formal determinations of the applicability of the [CWA]
            to . . . tracts of land.” 33 C.F.R. 320.1 (a)(6). The use of such
            determinations was not addressed by either statute, and the regulations
            make their use discretionary and do not create a right to a JD. The
            regulations authorize their use as a service to the public, and the Corps has
            developed a practice of providing JDs when requested, and in appropriate
            circumstances.

     Id. at 8 (emphasis added) (ellipses in original). Plainly, the Corps has no mandatory duty

     to issue JDs; the statutes and regulations include no mandatory language, and the relevant

     guidance explicitly states that the act is discretionary. Like the statutory language the

     Fourth Circuit analyzed in Gonzales, “nothing in” the regulatory language here “requires



                                                  13
2:20-cv-04235-DCN        Date Filed 04/22/21      Entry Number 17         Page 14 of 18




     the agency to do anything.” 985 F.3d at 366. Therefore, because the Corps “is not

     required to do something,” the court “cannot compel [it] to act—let alone to act faster.”

     Id. (emphasis in original).

            Plaintiffs submit three arguments in opposition. First, they contend that the Corps

     does in fact have a nondiscretionary duty to issue JDs. Plaintiffs glean this duty from two

     sources—first, from a bald, contextless statement from the Supreme Court. In the

     introductory paragraph of his opinion in Hawkes Co., Chief Justice Roberts summarizes

     the case as follows:

            The Clean Water Act regulates the discharge of pollutants into “the waters
            of the United States.” Because it can be difficult to determine whether a
            particular parcel of property contains such waters, the U.S. Army Corps of
            Engineers will issue to property owners an “approved jurisdictional
            determination” stating the agency’s definitive view on that matter. The
            question presented is whether that determination is final agency action
            judicially reviewable under the Administrative Procedure Act.

     136 S. Ct. at 1811 (citations omitted). Plaintiffs seize on Chief Justice’s Roberts

     comment that the Corps “will issue” JDs as evidence of a mandatory duty to do so.

     Plaintiffs’ interpretation is a bridge too far. For one, Chief Justice Roberts’ statement is

     clearly included for a narrative purpose—to provide a concise, plain-language summary

     of the nature of the proceedings before delving into meaningful legal analysis. If the

     Supreme Court intended to impose a duty upon the Corps not provided for in the

     regulations, it would surely do so with more force and clarity, and with more detailed,

     well-supported reasoning, not without any reasoning at all. Further, the Court’s use of

     the words “will issue” is clearly meant to reflect the common practice of the Corps,




                                                  14
2:20-cv-04235-DCN         Date Filed 04/22/21      Entry Number 17        Page 15 of 18




     whose engineers routinely issue JDs upon request, and not some mandatory duty upon the

     Corps.5

               Plaintiffs also argue that evidence of the Corps’ nondiscretionary duty to issue

     JDs can be found in Nat’l Wildlife Fed'n v. Hanson, 859 F.2d 313 (4th Cir. 1988). There,

     the Fourth Circuit noted that “the Corps has the nondiscretionary duty to regulate dredged

     or fill material, and to fulfill that duty it must make reasoned wetlands determinations.”

     Id. at 315. But again, plaintiffs divorce one line of case law from its context. In that

     case, the court reviewed a wetlands determination that the Corps actually made with

     respect to two parcels of land, finding the determination to be “arbitrary and capricious”

     because the decision was not well-reasoned. Id. at 316. Thus, the import of the Fourth

     Circuit’s statement is that when the Corps makes wetlands determinations, it has a duty to

     make those determinations “reasoned.” Id. at 315. The very next line of the case states,

     “The Corps has a mandatory duty to ascertain the relevant facts, correctly construe the

     applicable statutes and regulations, and properly apply the law to the facts.” Id. at 315–

     16. Thus, the duty the Fourth Circuit espoused in Hanson was the Corps’ duty to ensure

     that its determinations are well-reasoned, not to issue wetlands determinations upon a

     party’s request to do so. Thus, the court finds plaintiffs’ argument for a mandatory duty

     unconvincing.

               Next, plaintiffs seem to argue that the Corps has a duty to issue a JD upon request

     because it has historically been its practice to do so. See ECF No. 7 at 20–21 (listing

     examples in which the Corp recently responded to JD requests within 60 days). But




              Again, plaintiffs’ citation to Deerfield Plantation is misplaced. 801 F. Supp. 2d
               5

     at 459. There, the Corps issued a JD; here, it has not.
                                                    15
2:20-cv-04235-DCN        Date Filed 04/22/21       Entry Number 17         Page 16 of 18




     plaintiffs point to no legal authority to support their contention that a nondiscretionary

     duty can arise vis-à-vis a longstanding practice, and the court’s research similarly reveals

     none. The court agrees with defendants that “[t]he Corps’ general practice of providing

     [approved] JDs as a service to the public does not amount to a mandatory duty[.]” ECF

     No. 11 at 10. The law is clear that an agency action cognizable under § 706 must be one

     the agency is “required to take.” Norton, 542 U.S. at 63 (emphasis in original). The

     Corps’ general practice of issuing JDs to requestors falls short of requiring it to so. In the

     absence of any authority requiring the Corps to issue JDs, the court will not assume the

     existence of a mandatory duty to do so.

            Lastly, plaintiffs argue that the Corps’ decision is reviewable under the APA

     because the Corps regularly issues JDs to applicants, and in declining to issue one in

     response to plaintiffs’ request, the Corps has failed to “treat like cases alike.” Kirk v.

     Comm’r of Soc. Sec. Admin., 987 F.3d 314, 321 (4th Cir. 2021). There are two problems

     with plaintiffs’ argument. First, the axiom of administrative law that agencies must “treat

     like cases alike” applies in the context of judicial review under § 706(2)(A). Before the

     court can conduct such review, it must be satisfied that the challenged agency action

     constitutes a “final agency action.” As discussed above, there is no final agency action

     for plaintiffs to challenge, meaning that the court has no agency action to which it can

     apply the “like cases alike” doctrine. Bennett, 520 U.S. at 178. Second, the Corps has

     made clear that this is not a “like case.” As the Corps outlined in its deferral letter, the

     properties plaintiffs want analyzed “are associated with an active [CWA] enforcement

     matter in the U.S. District Court for the District of South Carolina,” which led the Corps

     to determine that “it would be inappropriate under the circumstances of this case to issue



                                                   16
2:20-cv-04235-DCN       Date Filed 04/22/21       Entry Number 17       Page 17 of 18




     an [approved] JD . . . at this time.” ECF No. 1-4 at 1–2. Unsurprisingly, plaintiffs have

     presented no evidence that the Corps has issued JDs where the relevant property is under

     federal investigation and the relevant property owners are parties to an ongoing federal

     prosecution, as is the case here. Therefore, even if the court could apply the “like cases

     alike” doctrine, it wouldn’t. Accordingly, the court grants defendants’ motion to dismiss

     with respect to plaintiffs’ second and third causes of action.6

            C. Count 4 – Indisputable Right and Clear Duty

            In their fourth cause of action, plaintiffs seek a writ of mandamus compelling the

     Corps to issue an approved JD in response to their request. “The common-law writ of

     mandamus, codified in the All Writs Act at 28 U.S.C. § 1651, has long been reserved for

     ‘extraordinary causes.’” South Carolina v. United States, 907 F.3d 742, 754 (4th Cir.

     2018) (quoting Cheney v. U.S. Court for D.C., 542 U.S. 367, 380 (2004)). To receive

     relief in the form of a mandamus writ, “a plaintiff must demonstrate ‘a clear and

     indisputable right to the relief sought’ and show that ‘the responding party has a clear

     duty to do the specific act requested.’” Id. (quoting Cumberland Cty. Hosp. Sys., Inc. v.

     Burwell, 816 F.3d 48, 52 (4th Cir. 2016)). For the reasons discussed above, plaintiffs

     have not demonstrated their right to an approved JD—let alone one that is clear and

     indisputable—nor have they shown that the Corps has a duty to issue an approved JD—




            6
              Plaintiffs analyze the “TRAC” factors to argue that the Corps’ issuance of an
     approved JD has been “unreasonably delayed.” ECF No. 7 at 22–24 (citing
     Telecommunications Rsch. & Action Ctr. v. F.C.C., 750 F.2d 70, 80 (D.C. Cir. 1984)).
     Because the court finds no nondiscretionary duty on behalf of the Corps, it need not reach
     this inquiry.
                                                  17
2:20-cv-04235-DCN       Date Filed 04/22/21       Entry Number 17        Page 18 of 18




     let alone a clear duty. As such, plaintiffs are not entitled to mandamus relief.

     Accordingly, the court grants defendants’ motion in full and dismisses the action.7

                                        IV. CONCLUSION

            For the foregoing reasons, the court GRANTS the motion to dismiss and

     DISMISSES the action.

            AND IT IS SO ORDERED.




                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE

     April 22, 2021
     Charleston, South Carolina




            7
               There is some consternation among courts concerning whether the court should
     dismiss an action such as this one—i.e., an action that is not cognizable upon judicial
     review under the APA—under 12(b)(1) or 12(b)(6). The Fourth Circuit affirmed a
     district court’s dismissal of a similar claim based on lack of subject matter jurisdiction.
     Vill. of Bald Head Island v. U.S. Army Corps of Engineers, 714 F.3d 186, 197 (4th Cir.
     2013) (dismissing APA claim for lack of subject matter jurisdiction under 12(b)(1)).
     More recently, the District Court for the Eastern District of Virginia dismissed a similar
     claim under the APA pursuant to 12(b)(6). Versata, 959 F. Supp. 2d at 923 (“Whether
     Plaintiff has sufficiently pleaded that Defendant’s decision constitutes a ‘final agency
     action’ is not a question of jurisdiction but is more appropriately disposed of under Rule
     12(b)(6).”). There, the court reasoned that because “the APA does not confer jurisdiction
     upon federal courts,” a plaintiff’s failure to state a claim thereunder does not implicate
     the court’s jurisdiction. Id. Ultimately, determining the technical method by which the
     court dismisses the action is an entirely academic exercise, as the result—dismissal of the
     lawsuit—waits at the end of either path. Finding the court’s reasoning in Versata
     persuasive, the court finds dismissal under Rule 12(b)(6) more appropriate.
                                                  18
